Citation Nr: 1453443	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for tension and migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in March 2005, after more than 25 years of active honorable service.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the RO.  

In April 2014, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following actions:

1.  The AOJ must ask the Veteran for the name and address of all health care providers (VA and non-VA) who have treated him for migraine headaches since November 2010.  In particular, the Veteran should provide the name and address of the neurologist he is seeing for headaches.

When completed, the AOJ must request the records of that treatment directly from the health care providers identified by the Veteran.  Such records should include, but are not limited to, reports of office visits, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  Also request that the Veteran provide any such records he may have in his possession.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  

If the records identified by the Veteran are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, and are not held by an entity affiliated with the federal government, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).

2.  The AOJ must ask the Veteran for the name and address of all of his employers since October 2010.  Then, the AOJ must ask his current employer and any former employers, directly, for copies of the Veteran's employment records including, but not limited to, job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of problems with advancement; reports of union involvement; and reports of termination/threatened termination and any associated severance pay.  

The AOJ must also ask the Veteran to provide any employment records in his possession which address the foregoing concerns.  

If the Veteran was employed by an entity affiliated with the federal government, efforts to obtain copies of the veteran's employment records with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, and are not held by an entity affiliated with the federal government, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).

3.  If deemed appropriate by the RO, schedule the Veteran for any necessary VA examinations. 

4. When the actions in parts 1, 2, and 3 have been completed, the AOJ must undertake any other indicated development.  Then it must adjudicate the issue of entitlement to a rating in excess of 30 percent for tension and migraine headaches.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

THE VETERAN IS ADVISED THAT HE SHOULD MAKE EVERY EFFORT TO COOPERATE IN THE DEVELOPMENT OF HIS CLAIM. IN PARTICULAR, HE SHOULD SUBMIT ANY EVIDENCE INCLUDING TIME RECORDS FROM HIS PRESENT OR PAST EMPLOYERS DETAILING HIS CLAIMED ABSENCES FROM WORK DUE TO A HEADACHE DISORDER. 

While no action is required of the Veteran until further notice is obtained, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development directed by the RO, is necessary for a comprehensive and correct adjudication of his claims. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



